Citation Nr: 1145001	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for diabetes mellitus, to include as secondary to Hepatitis C.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a respiratory disability.

5. Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The RO denied entitlement to service connection for all of the Veteran's claimed disabilities except PTSD. The RO granted service connection for PTSD and assigned a 10 percent disability rating with which the Veteran timely disagreed. Although the RO assigned an initial 50 percent disability rating in a May 2009 decision, the Veteran has not indicated that evaluation satisfies his claim so the matter remains on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. 

The Veteran has stated that he receives health care from VA and from Hartford Vet Center. The last VA treatment notes of record are dated May 2009 and indicate that the Veteran was scheduled for future pertinent appointments. Records dated October 2007 through September 2008 from the Hartford Vet Center appear within the claims file, but VA treatment notes dated in 2006 refer to the Veteran's "continued treatment" at the Vet Center. While this case is in remand status, the RO/AMC must obtain copies of VA treatment records generated after May 2009 and provide the Veteran with an authorization form allowing for the release of Vet Center records dated prior to October 2007 and after September 2008.

VA also has a duty to obtain Social Security Administration (SSA) records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). The Veteran informed an August 2008 VA mental disorders examiner that he had been unable to obtain SSA benefits. As the record does not clarify whether the Veteran meant that he had failed to apply for SSA benefits or that he had applied, but been denied benefits, the RO/AMC must seek clarification from the Veteran. If the Veteran did apply for benefits, the RO/AMC must make an attempt to obtain the potentially pertinent records from SSA. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran contends that his PTSD symptoms are more severe than as reflected by his 50 percent disability rating. He also contends that his PTSD symptoms have worsened since his last VA examination in August 2008. Pursuant to 38 C.F.R. § 3.327(a) (2010), additional examination will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2010). As more than three (3) years have passed since a VA examiner assessed the severity of the Veteran's PTSD, another examination is warranted. 38 C.F.R. § 3.327(a).

Under McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006), VA has a duty to provide a medical examination in a service connection claim when: (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of disability; (2) evidence establishing that a precipitating event, injury, or disease occurred in service; (3) and evidence establishing that the disability or symptoms may be associated with the claimant's service; and (4) there is insufficient medical evidence to make a decision on the claim. 

The Veteran has claimed entitlement to service connection for a back disability, a respiratory disability, hearing loss, and diabetes mellitus secondary to Hepatitis C. The claims file reflects current diagnoses for each of the claimed disabilities. 

Service treatment records reveal that the Veteran experienced an injury to the left side of his back during a 1972 motor vehicle accident and he contends that he experienced back disability since that incident. Service treatment records also reflect that the Veteran was treated for breathing difficulties on multiple occasions and radiographic evidence of lung infiltrate. The Veteran has stated that he was exposed to loud noises during his duty as a teletype repairman, utilizing ultrasonic cleaners aboard navy ships, and living underneath the flight deck of an aircraft carrier. Service personnel records verify that he served as a teletype repairman, a submarine radioman, and periodic examination reports reflect fluctuation in his hearing abilities. As the record contains competent evidence of current back, respiratory, and auditory disabilities as well as evidence that those disabilities may (italics added for emphasis) be associated with precipitating events or injuries in service, examinations are warrented. McClendon, 20 Vet. App. at 83. 

Although the Veteran's service record is silent for any complaints of, or treatment for, diabetes, he has submitted medical research indicating the existence of an etiological link between Hepatitis C (for which he is in receipt of service connection) and diabetes mellitus. As he has presented medical evidence indicating that his service-connected Hepatitis C may have resulted in diabetes, the Board finds that a medical opinion is warranted. See Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (stating that, when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran has received any VA, non-VA, or other pertinent medical treatment that is not evidenced by the current record. Specifically, obtain VA treatment records dated after May 2009 and provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from the Hartford Vet Center dated prior to October 2007 and after September 2008. Obtain any identified private records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Concurrent with the above development, ask the Veteran whether or not he has ever applied for SSA benefits on the basis of any disability for which he claims service connection. If he has applied, take appropriate steps to obtain from the SSA a copy of the evidence relied on in any decision regarding the his eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

3. Subsequent to the above development, schedule the Veteran for VA examinations at an appropriate location to determine the current severity of his PTSD and obtain opinions as to whether he has any respiratory, back, hearing, or diabetic disabilities as the result of his active duty service or secondary to a service-connected disability. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiners in conjunction with the examinations. 

b. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If any examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

c. The examination reports must reflect review of pertinent material in the claims folder. Each examiner must independently review the record for pertinent evidence, but his or her attention is called to the evidence identified below.

d. In specific regard to the claim for an increased disability rating for PTSD, the examiner must provide current findings as to the diagnosis and severity of his psychiatric disability. The examiner must address the Veteran's contention that his psychiatric disability is more severe than as reflected by a 50 percent rating and discuss treatment records from VA and the Hartford Vet Center.

e. In regard to the claim for service connection for a back disability, the examiner's attention is drawn to an October 1972 service record stating that the Veteran received an injury to the left side of his back as the result of an automobile accident, an August 2002 VA examination report showing that he stated his back hurt "all the time," and a March 2006 VA treatment note diagnosing episodic low back pain. The examiner must provide an opinion as to whether the Veteran's current back condition is likely the result of his active duty service, to specifically include the 1972 motor vehicle accident.

f. In regard to the claim for a respiratory disability, the examiner must provide an opinion as to whether the Veteran has a respiratory disability that is likely the result of his active duty service. The examiner must review the entire record, but his or her attention is called to the following:

i. December 1972, June 1975, and June 1982 treatment records showing that the Veteran was treated for difficulty breathing;

ii. A January 1978 x-ray showing left lower lobe pneumonitis;

iii. A February 1984 x-ray showing a small effusion at the left lung base;

iv. A March 1987 x-ray showing infiltrate in the right upper lobe;

v. A December 1988 dental health questionnaire showing that the Veteran report smoking a pack per day;

vi. A September 1989 x-ray showing linear scarring in the left lower lobe;

vii. A June 2007 VA treatment note discussing possible etiologies of the Veteran's current respiratory disabilities;

viii. A February 2009 VA treatment note observing past asbestos exposure and stating that further pulmonary testing would be conducted;

ix. Any additional pertinent treatment notes associated with the claims file as a result of this remand.

g. In regard to the claim for hearing loss, the examiner must provide an opinion as to whether the Veteran has an auditory disability that is likely the result of his active duty service. The examiner must address the Veteran's contentions as to the causes of his hearing loss. The examiner's attention is drawn to the audiometric portions of in-service examinations conducted in March and October 1971, March 1972, January 1974, June 1977, October 1978, December 1979, and December 1983.

h. In regard to the claim for service connection for diabetes, the examiner must provide an opinion as to whether the Veteran's diabetes is likely the result of his active duty service or a service-connected disability. The examiner must address the Veteran's contention that his service-connected Hepatitis C resulted in diabetes and must discuss the medical articles submitted by the Veteran in August 2006.

4. Readjudicate the Veteran's claims. In specific regard to the claim for an increased evaluation for PTSD, determine whether any staged ratings are appropriate. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


